

109 HR 6372 IH: REAL ID Extension Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6372IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Suozzi introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo extend the deadline for States to meet the requirements of the REAL ID Act of 2005.1.Short titleThis Act may be cited as the REAL ID Extension Act of 2020.2.Extension of compliance deadlineThe Secretary of Homeland Security shall grant to States an extension until September 30, 2021, to meet the requirements of section 202 of the REAL ID Act of 2005 (49 U.S.C. 30301 note; Public Law 109–13).